IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2015-CA-01758-COA

BRIAN KORELITZ                                                               APPELLANT

v.

RUTH’E KORELITZ                                                                APPELLEE

DATE OF JUDGMENT:                          11/06/2015
TRIAL JUDGE:                               HON. ROBERT GEORGE CLARK III
COURT FROM WHICH APPEALED:                 MADISON COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANT:                   ROBERT MARVIN PEEBLES
                                           MATTHEW STANLEY EASTERLING
                                           MARTY CRAIG ROBERTSON
ATTORNEY FOR APPELLEE:                     AMY D. JORDAN
NATURE OF THE CASE:                        CIVIL - DOMESTIC RELATIONS
TRIAL COURT DISPOSITION:                   DENIED MODIFICATION OF FINAL
                                           JUDGMENT FOR DIVORCE
DISPOSITION:                               AFFIRMED - 05/09/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., ISHEE AND GREENLEE, JJ.

       ISHEE, J., FOR THE COURT:

¶1.    In March 2006, Brian Korelitz and Ruth’e Korelitz were granted a divorce by the

Madison County Chancery Court. As part of the divorce, Brian and Ruth’e entered into a

written property-settlement agreement. The alimony provision of the agreement originally

contained the word “periodic” six times. But after negotiations between the parties, each

instance of “periodic” was stricken through and initialed by both parties. Additionally, there

was a handwritten clause stating that the alimony provision of the agreement was

nonmodifiable. This was also initialed by both parties.
¶2.    In August 2014, alleging a de facto marriage of Ruth’e, Brian initiated an action to

terminate his alimony obligation. Alternatively, Brian asked the court to modify his alimony

on the ground that he had experienced a substantial decrease in his income. The chancellor

found that the alimony provision was to be classified as lump-sum alimony—and thus not

subject to modification. Brian appeals. Finding no error, we affirm.

                        FACTS AND PROCEDURAL HISTORY

¶3.    In 2006, Brian and Ruth’e agreed to an irreconcilable-differences divorce. Their

agreement relating to child custody, child support, and property settlement was reflected in

a document that was executed on March 2, 2006.

¶4.    The alimony provision of the agreement, which is at issue in this case, reads as

follows:

       A. Periodic Alimony. [Brian] agrees to pay unto [Ruth’e] as periodic alimony
       the monthly sum of $2,850.00 per month, beginning the first day of the month
       immediately following execution of this Agreement for a period of thirty-six
       (36) months, reducing to $2,600.00 for a period of thirty-six (36) months,
       [and] reducing to $2,100.00 for a period of thirty-six (36) months. Periodic
       [A]limony shall then reduce to $1,750.00 until September 1, 2019, or [Brian’s]
       retirement, whichever occurs later, whereupon periodic alimony shall cease.
       Said periodic alimony shall be payable one-half on the 1st and one-half on the
       15th of each month. In addition, such periodic alimony shall cease upon the
       remarriage of [Ruth’e] or upon the death of either party[,] whichever occurs
       first. The payments shall be deductible by [Brian] and includable as income
       by [Ruth’e], both for state and federal income tax purposes. [Handwritten
       addition as follows:] Said payments are further non-modifiable, except as set
       forth herein above.

¶5.    The word “periodic” was initially inserted into the alimony paragraph six times. But,

in the course of negotiations by the parties, the word was later stricken through and initialed

by the parties, in every place the word appeared. Also, there was a handwritten statement at


                                              2
the end of the alimony provision that stated: “Said payments are further non-modifiable,

except as set forth hereinabove.” This change was also initialed by both parties.

¶6.    Additionally, according to the terms of the agreement, Brian agreed to assure alimony

payments by maintaining certain insurance policies as follows:

       A.     [Brian] agrees to maintain in full force and effect a policy or policies
              of insurance on his life that will provide at least $400,000.00 in death
              benefits for the benefit of [Ruth’e] as long as he is required to pay
              alimony

              ....

       D.     In addition, in order to assure the payment of . . . alimony, [Brian] shall
              maintain in full force and effect disability insurance coverage providing
              benefits of not less than $4,200.00 per month as long as . . . [Brian] is
              obligated to pay alimony to [Ruth’e] . . . .

¶7.    Following the divorce, Ruth’e and Lee, the parties’ son, moved to California. While

there, Ruth’e met, and began a romantic relationship with, Michael Rideout. Ruth’e and

Michael cohabited in her California apartment from September 2007 to mid-February 2008.

¶8.    In February 2008, Ruth’e and Michael left California and moved to Hot Springs,

Arkansas. They lived in separate residences, but continued their sexual relationship. Ruth’e

and Michael maintained separate bank accounts, and Ruth’e was solely responsible for her

home repairs, lawn, monthly utility bills, and mortgage.

¶9.    On August 29, 2014, Brian filed a complaint for termination of his alimony obligation

under the agreement. Brian sought the termination on the basis that Ruth’e and Michael

cohabited and entered into a de facto marriage. Alternatively, he asked the court to modify

his alimony payments on the ground that since the entry of the final judgment of divorce, he



                                               3
had experienced a substantial decrease in his income.

¶10.   At the time of the judgment of divorce, Brian’s income was approximately $230,000.

However, Brian later saw a reduction of his salary, and eventually lost his job, due to his

employer’s budgetary problems and corporate restructuring. After his position was

eliminated, his employer provided severance pay in the sum of $190,000. And although

Brian was able to gain new employment, his new job left him making less money—an annual

salary of $127,188.

¶11.   Brian claimed that this reduction in his income left him unable to maintain his alimony

payments under the terms of the original agreement. Brian unilaterally discontinued his full

alimony payments without an order of the chancery court. Specifically, Brian reduced his

payments to $945 in September 2014, and then to $735 in April 2015.

¶12.   Ruth’e filed an answer denying Brian’s entitlement to a modification of his alimony

obligation. Ruth’e argued that the parties never intended the alimony in question to be

periodic alimony, but lump-sum alimony—and not subject to modification.

¶13.   Looking to the totality of the agreement, the chancellor found that the alimony

provision was to be considered lump sum and not periodic—and thus not subject to

modification. Accordingly, the chancellor found that the issues of Ruth’e’s alleged de facto

marriage, along with Brian’s reduction of income, were irrelevant. Brian now appeals.

                               STANDARD OF REVIEW

¶14.   The Mississippi Supreme Court has held that an appellate court “will not disturb the

findings of a chancellor when supported by substantial evidence unless the chancellor abused



                                              4
his discretion, was manifestly wrong [or] clearly erroneous [,] or [applied] an erroneous legal

standard.” Wilburn v. Wilburn, 991 So. 2d 1185, 1190 (¶10) (Miss. 2008). Regarding legal

questions, this Court applies a de novo standard of review. Id.

                                       DISCUSSION

       I.     The chancellor did not abuse his discretion in categorizing the
              alimony provision of the agreement as lump-sum alimony rather
              than periodic alimony.

¶15.   Brian argues that the chancellor abused his discretion in categorizing the alimony

provision of the agreement as lump-sum alimony rather than periodic alimony. Specifically,

Brian argues that the alimony provision is ambiguous, and so must be interpreted as

providing for periodic alimony, terminable upon Ruth’e’s de facto remarriage.

¶16.   “To determine whether alimony is lump sum or periodic, we must examine the

substance, without regard to labels.” Chroniger v. Chroniger, 914 So. 2d 311, 314 (¶10)

(Miss. Ct. App. 2005) (quoting Creekmore v. Creekmore, 651 So. 2d 513, 518 (Miss. 1995)).

“As a general rule, periodic alimony has no fixed termination date; instead, it automatically

terminates at the death of the obligor or the remarriage of the obligee.” West v. West, 891

So. 2d 203, 212 (¶21) (Miss. 2004).

¶17.   “Lump sum alimony may be payable in a single lump sum or fixed periodic

installments. Lump sum alimony is a final settlement between husband and wife and may

not be changed or modified by either party, absent fraud.” Armstrong v. Armstrong, 618 So.

2d 1278, 1281 (Miss. 1993). In short, periodic alimony may be modified, while lump-sum

alimony “is not considered to be in the nature of continuing support, but rather a property



                                              5
transfer which is vested in the recipient spouse at the time said alimony is awarded.”

McDonald v. McDonald, 683 So. 2d 929, 931 (Miss. 1996).

¶18.   Again, the alimony provision of the property-settlement agreement provides:

       A. Periodic Alimony. [Brian] agrees to pay unto [Ruth’e] as periodic alimony
       the monthly sum of $2,850.00 per month, beginning the first day of the month
       immediately following execution of this Agreement for a period of thirty-six
       (36) months, reducing to $2,600.00 for a period of thirty-six (36) months,
       [and] reducing to $2,100.00 for a period of thirty-six (36) months. Periodic
       [A]limony shall then reduce to $1,750.00 until September 1, 2019, or [Brian’s]
       retirement, whichever occurs later, whereupon periodic alimony shall cease.
       Said periodic alimony shall be payable one-half on the 1st and one-half on the
       15th of each month. In addition, such periodic alimony shall cease upon the
       remarriage of [Ruth’e] or upon the death of either party[,] whichever occurs
       first. The payments shall be deductible by [Brian] and includable as income
       by [Ruth’e], both for state and federal income tax purposes. [Handwritten
       addition as follows:] Said payments are further non-modifiable, except as set
       forth herein above.

¶19.   As we believe the chancellor correctly emphasized in his opinion, it is clear that the

alimony provision has characteristics of both periodic and lump-sum alimony. On the one

hand, it is like periodic in that the payments terminate upon the death of either party, or upon

the remarriage of Ruth’e. And the payments are treated as income to Ruth’e and a deduction

to Brian for income-tax purposes. On the other hand, the alimony is like lump-sum alimony

in that Brian is required to pay Ruth’e fixed sums, in three consecutive thirty-six-month

periods, and then at the expiration of the third thirty-six-month period, Brian is required to

pay another fixed sum until September 1, 2019, or until Brian retires, whichever occurs later.

¶20.   Brain argues that the alimony award is ambiguous, and according to In re Dissolution

of Marriage of Wood, 35 So. 3d 507, 513 (¶11) (Miss. 2010), the ambiguities should be

construed against Ruth’e. “The mere fact that the parties disagree about the meaning of a

                                               6
provision of a contract does not make the contract ambiguous as a matter of law.” Cherry

v. Anthony, Gibbs, Sage, 501 So. 2d 416, 419 (Miss. 1987).

¶21.   But here, when looking to the terms of the agreement, the parties’ intent is evident.

The word “periodic” was initially inserted into the alimony paragraph six times. But, in the

course of negotiations by the parties, the word was later stricken through and initialed by the

parties, in every place the word appeared. This evidences a clear intent that the parties did

not want for the alimony to be considered periodic. Moreover, the handwritten change on

the agreement which states, “said payments are further non-modifiable, except as set forth

herein above,” is further evidence of the parties’ intent. Indeed, this portion, like the striking

of the word “periodic,” also was initialed by both parties.

¶22.   Furthermore, the agreement outlines a certain payment amount, and specific payment

dates. The agreement also leads to a specified end date. What is more, Brian also agreed to

assure his alimony payments by maintaining certain insurance policies. This, too, is further

evidence that the alimony here is lump sum—not periodic.

¶23.   Relying on Wray v. Wray, 394 So. 2d 1341, 1345 (Miss. 1981), Brian also asserts that

our caselaw creates a presumption toward periodic alimony when the agreement lacks clear,

unequivocal language labeling the provision as lump sum. While Wray does stand for this

proposition, we find here that clear and unequivocal intent—expressed by the parties’

striking of the term periodic multiple times in the agreement—renders Brian’s reliance on

this presumption misplaced.

¶24.   Accordingly, we find that the chancellor did not abuse his discretion in categorizing



                                                7
the alimony provision of the agreement as lump-sum alimony rather than periodic alimony.

This issue is without merit.

       II.    The chancellor did not abuse his discretion in denying Brian’s
              request for a modification of his alimony obligations on the basis of
              cohabitation, de facto marriage, and change in income.

¶25.   Relying on his same argument that the alimony was periodic, Brian also argues that

the chancellor abused his discretion in determining that Ruth’e’s alleged cohabitation and

Brian’s reduction of income were irrelevant to the court’s consideration of Brian’s request

for a modification. “In the case of lump sum alimony . . . said alimony is not considered to

be in the nature of continuing support, but rather a property transfer which is vested in the

recipient spouse at the time said alimony is awarded.” McDonald, 683 So. 2d at 931.

Accordingly, due to our findings in the previous issue, considerations of Ruth’e’s alleged

cohabitation, her de facto marriage, or Brian’s decrease in income are “irrelevant, given that

an order for lump sum alimony provides the recipient spouse with a vested right to receive

said payments.” Id. Therefore, we find that the chancellor did not abuse his discretion in

denying Brian’s request for a modification of his alimony.

                                     CONCLUSION

¶26.   Reviewing the record, we find no abuse of discretion on the part of the chancellor.

Therefore, we affirm.

¶27. THE JUDGMENT OF THE MADISON COUNTY CHANCERY COURT IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE
APPELLANT.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, FAIR,
WILSON, GREENLEE AND WESTBROOKS, JJ., CONCUR.

                                              8